 
 

11/09

Form PM-9E

 

   
   
 
 
   
  
  
    
   
   
   
   

MILWAUKEE POLICE DEPARTMENT
MEMORANDUM

Date: June 19, 2015
TO: Acting Captain Johnny Sgrignuoli

FR: Lieutenant Kevin Armbruster

 

RE: Detective Shannon Lewandowski- Counseling

Sir,

On Wednesday, June 3rd, 2015, at 1:00PM, Lieutenant Johnny Sgrignuoli and | met
with Detective Shannon Lewandowski (PS#012860), at the Police Administration
Building, 3" Floor Captains office, regarding Detective Lewandowski not following
proper court procedures.

On March 3%, 2015, Detective Lewandowski, while assigned to the Central
Investigations Division missed a mandatory court appearance in Branch #1 for Quianna
Brewer, Case#14073318, per Lt Phillip Henschel of Court Administration.

This counseling session is in regards to Core Value 1.00- competence and Guiding
Principles 1.07.

Detective Lewandowski stated that she understood and did not go because she was
sick. Detective Lewandowski states that she has memory loss and doesn’t want to lose
cases as she did in State Court. Detective Lewandowski was instructed to read and was
given the Department Core Values and Guiding Principles. Det Lewandowski declined

saying she knows them.

Respectfully Submitted

Lieutenant Kevin Armbruster
Central Investigation Division
000970 (92)

EXHIBIT

 

 
